Citation Nr: 1007412	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
transitional cell carcinoma of the bladder, to include as due 
to Agent Orange exposure.

4.  Entitlement to an increased evaluation of postoperative 
right medial meniscectomy with osteoarthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1957 to 
June 1978 and was the recipient of a Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The rating decision denied 
reopening the Veteran's service connection claims for a 
bilateral hearing loss disability and transitional cell 
carcinoma of the bladder, and increased a right knee 
disability evaluation to 10 percent disabling, effective 
January 13, 2006.  In November 2006, the RO granted service 
connection for left ear hearing loss disability, thus the 
issue is not before the Board at this time.  In a November 
2006 statement of the case, the RO reopened and denied the 
Veteran's claim for right ear hearing loss disability, denied 
reopening the claim for transitional cell carcinoma of the 
bladder, and increased the Veteran's right knee disability 
evaluation to 20 percent disabling from January 13, 2006.

The Board notes that in July 2007, the Veteran's 
representative indicated that he did not want a hearing.

The issue of entitlement to an increased evaluation of 
postoperative right medial meniscectomy with osteoarthritis, 
currently evaluated as 20 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Service connection for a hearing loss disability was 
denied in an August 1979 final Board decision.

2.  The additional evidence received since the August 1979 
Board decision is new and material and does raise a 
reasonable possibility of substantiating the claim for 
service connection for right ear hearing loss disability.  

3.  The preponderance of the evidence is against a finding 
that a right ear hearing loss disability originated during 
service, was manifested to a compensable degree within one 
year after separation from service, or etiologically related 
to service, to include in-service noise exposure.

4.  Service connection for transitional cell carcinoma of the 
bladder was denied in a January 1999 final rating decision.

5.  The additional evidence received since the January 1999 
rating decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for transitional cell carcinoma of the 
bladder.  


CONCLUSIONS OF LAW

1.  The August 1979 Board decision which denied service 
connection for right ear hearing loss disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100, 20.1104 
(2009).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for right ear hearing loss 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

4.  The January 1999 RO decision which denied service 
connection for transitional cell carcinoma of the bladder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2009).  

5.  New and material evidence has not been received to reopen 
the claim of service connection for transitional cell 
carcinoma of the bladder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, letters 
were sent in March 2006 and May 2006 in accordance with the 
duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006) (holding that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim).  The 
Veteran was notified of the basis for the prior denial of his 
claims and of evidence that was needed to reopen his claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters 
also notified the Veteran that evidence sufficient to reopen 
the previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  

In this case, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

With respect to the Veteran's claim for right ear hearing 
loss disability, the Board is reopening the claim.  In 
connection with his claim for service connection on the 
merits for this disability, a VA medical opinion was obtained 
in November 2006.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
adequate, as it was predicated on a full reading of the 
private and VA medical records in the Veteran's claims file 
and the statements of the appellant.  The report also 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

The Board notes that a VA examination regarding the claim to 
reopen for transitional cell carcinoma of the bladder is not 
required.  In this regard, the Board is denying the request 
to reopen the claim.  VA need not conduct an examination with 
respect to the claims of whether new and material evidence 
has been received to reopen previously denied claims of 
entitlement to service connection because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new 
and material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.) 

With respect to informing the Veteran's of the methods in 
which VA determines disabilities ratings and effective dates, 
the Board observes that the Veteran was furnished with a 
letter in March 2006 in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Furthermore, since the 
Board has concluded that the preponderance of the evidence is 
against the Veteran's service connection claims, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claims and 
of the evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Right Ear Hearing Loss Disability

In a November 2006 statement of the case, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for right ear 
hearing loss disability had been received (it continued to 
decline to reopen the claim for service connection for 
transitional cell carcinoma of the bladder).  The RO reopened 
the previously denied claim, but denied the underlying de 
novo issue of entitlement to service connection for right ear 
hearing loss disability.  

Although the RO has reopened the previously denied claim for 
service connection for right ear hearing loss disability, the 
Board is required to address this particular issue (e.g., the 
new and material claim) for both claims in the first 
instance.  The Board has the jurisdiction to address a new 
and material issue and to reach the underlying de novo claim.  
If the Board determines that new and material evidence has 
not been received, the adjudication of the particular claim 
ends, and further analysis is neither required nor permitted.  
Any decision that the RO may have made with regard to a new 
and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 
1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) 
(which holds that the statutes make clear that the Board has 
a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the Veteran's previously denied claim for service 
connection for right ear hearing loss disability has been 
received, the Board will proceed, in the following decision, 
to adjudicate this new and material issue in the first 
instance, along with other claim to reopen for entitlement to 
service connection for transitional cell carcinoma of the 
bladder. 

A decision by the Board or RO shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1100, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The Veteran contends that he was exposed to hazardous noise 
in service while working in and around aircraft.  
Historically, service connection for bilateral hearing loss 
disability was denied by the RO in December 1978.  The 
Veteran appealed the denial and the case was adjudicated by 
the Board which denied the claim in August 1979.  
Accordingly, the August 1979 Board decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1100 (2009).  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim are pertinent in the consideration of the current claim 
on appeal.  

At the time of the August 1979 Board decision, the evidence 
of record included the Veteran's service treatment records, a 
1978 VA audiology report and the Veteran's lay statements 
describing hazardous noise exposure in service, while working 
in and around aircraft.

A review of the service treatment records shows a February 
1957 service entrance examination with puretone thresholds as 
follows for the right ear:



HERTZ



500
1000
2000
3000
4000
Right
10(25)
10(20)
15(25)
X
5(10)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

A February 1966 audiological examination shows puretone 
thresholds as follows:



HERTZ



500
1000
2000
3000
4000
Right
-5(10)
-15(25)
15(25)
20(30)
5(10)

A May 1966 audiological examination shows puretone thresholds 
as follows:



HERTZ



500
1000
2000
3000
4000
Right
-5(10)
15(25)
15(25)
25(35)
20(25)

Additionally, an April 1967 record shows treatment for high 
frequency bilateral hearing loss. A May 1968 audiological 
examination shows puretone thresholds as follows:



HERTZ



500
1000
2000
3000
4000
Right
0
10
10
10
10

A May 1969 audiological examination shows puretone thresholds 
as follows:



HERTZ



500
1000
2000
3000
4000
Right
15
20
25
25
25

An April 1970 audiological examination shows puretone 
thresholds as follows:



HERTZ



500
1000
2000
3000
4000
Right
20
35
25
35
35

An April 1971 treatment record shows treatment for defective 
auditory acuity in the left ear, with no mention of the right 
ear.  

A May 1973 audiological examination shows puretone thresholds 
as follows:



HERTZ



500
1000
2000
3000
4000
Right
5
20
15
25
15

An April 1974 audiological examination shows puretone 
thresholds as follows:



HERTZ



500
1000
2000
3000
4000
Right
10
20
20
20
15

An April 1975 audiological examination shows puretone 
thresholds as follows:



HERTZ



500
1000
2000
3000
4000
Right
15
20
20
20
25

An April 1976 audiological examination shows puretone 
thresholds as follows:



HERTZ



500
1000
2000
3000
4000
Right
5
15
15
15
20

A May 1977 audiological examination shows puretone thresholds 
as follows:



HERTZ



500
1000
2000
3000
4000
Right
10
20
20
20
15

A February 1978 discharge examination shows puretone 
thresholds as follows:



HERTZ



500
1000
2000
3000
4000
Right
15
15
20
20
15

A post-service October 1978 VA audiology report shows pure 
tone air conduction thresholds as follows:



HERTZ



500
1000
2000
3000
4000
Right
25
25
20
x
30

Speech recognition scores were 100 percent in the right ear.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  With regard to the Veteran's claim of service 
connection for right ear hearing loss disability, the Board 
denied the claim, in essence, because the evidence showed 
minimal changes in the Veteran's hearing post-service.  In 
this regard, the Board noted that audiological testing on 
entry showed hearing in the upper limits of normal in the 
conversational frequencies and slight losses in the high 
frequencies.  Testing at service discharge revealed nearly 
identical loss of hearing in the upper limits of normal in 
the conversational voice frequencies and slight losses in the 
high frequencies.

The evidence of record since the August 1979 Board decision 
consists of VA treatment records from 2006, including a 
November 2006 VA audiological examination report.  The 
examiner reviewed the claims file and noted in-service 
audiograms, from 1957 to 1978, indicating mild hearing loss 
in the high frequencies.  The examiner further noted the 
Veteran's in-service noise exposure.  On examination, 
puretone thresholds for the right ear were as follows:



HERTZ



500
1000
2000
3000
4000
Right
35
40
65
70
70

Puretone averages were 61 in the right ear with speech 
recognition scores of 98 percent.  The diagnosis was mild to 
moderate sensorineural hearing loss from 250 Hz to 1500Hz, 
then sloping to a moderately severe to severe sensorineural 
hearing loss from 2000Hz to 8000Hz.  The examiner noted that 
hearing in the right ear was normal at both entry and 
discharge, and; therefore, opined that the Veteran's right 
ear hearing loss disability was not due to service.  

Since the prior decision, a November 2006 VA examination has 
been added to the claims file, showing evidence of a current 
hearing loss disability.  At the time of the prior denial of 
service connection the evidence did not show that the 
Veteran's had a hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385. Accordingly, the Board finds that new and 
material evidence has been submitted.  Therefore, the claim 
is re-opened.  See 38 C.F.R. § 3.156.

Having determined that the Veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As noted earlier, the Board 
finds that all notification and development action needed to 
render a fair decision on this issue have been accomplished.  
See Quartuccio v. Principi, 16 Vet App 183 (2002).  
Therefore, the Veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard, 
at 384 (1993). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including organic diseases of the 
nervous system such as hearing loss, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim.  See Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

A review of the complete evidence of record shows a current 
diagnosis of a hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  Additionally, the record shows evidence 
of noise exposure in service.  

As an initial matter, the Board observes that the evidence 
does not show that the Veteran's hearing acuity of the right 
ear resulted in a compensable hearing loss disability during 
service or within one year of his separation from active 
duty.  The Veteran's service treatment records are negative 
for audiological findings of right ear disability for VA 
purposes.  Likewise, the November 1978 VA audiological 
examination does not include findings of a right ear hearing 
loss disability for VA purposes.  On the contrary, at the 
time of the October 1978 examination, only one of the 
frequencies 500, 1000, 2000, 3000, 4000 exceeded 26 decibels.  
Accordingly, service connection for a right ear hearing loss 
disability based on direct in-service incurrence or on a 
presumptive basis is not warranted 

Furthermore, to the extent that the Veteran asserts that his 
current right ear hearing loss disability is related to in-
service noise exposure, the preponderance of the evidence is 
against his claim.  As noted above, a November 2006 VA 
examiner diagnosed a current right ear hearing loss 
disability, but opined that the hearing loss disability was 
not related to noise exposure during service.  The examiner 
based his rationale on the fact that both the Veteran's 
service entrance and discharge examination reports showed no 
evidence of a hearing loss disability.  The Board finds the 
VA examiner's opinion credible.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators).  In this regard, the VA examiner 
based his medical opinion on the evidence in the claims file, 
including service treatment records and evidence of in-
service noise exposure, and provided supporting rationale.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence).  
Therefore, the Board finds no evidence of a medical nexus as 
required for a grant of service connection.

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that right ear hearing loss disability 
originated during service or as a result of in-service noise 
exposure.  The Veteran is capable of reporting his 
observations concerning his hearing acuity and he is 
competent to report difficulty hearing.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, as a lay person 
without medical training, the Veteran is not qualified or 
competent to determine whether he had sufficient right ear 
hearing impairment during service to qualify as a disability 
for VA compensation purposes.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Likewise, as a lay person, he is 
not competent to opine on matters requiring medical knowledge 
such as rendering medical opinions regarding the etiology of 
a current right ear hearing loss disability.  Layno, supra; 
Espiritu, supra.  

The Veteran's statement regarding onset and etiology of his 
current right ear hearing disability have been carefully and 
sympathetically considered; however, they are outweighed by 
the 2006 VA medical opinion providing a negative nexus.  
Accordingly, the Board finds that the 2006 VA examiner's 
report is the most probative item of evidence with regard to 
the issue in the case, and therefore, the Board finds, based 
on the negative nexus opinion provided by the examiner, that 
a right ear hearing loss disability is not related to 
service.

As the record reflects no in-service right ear hearing loss 
disability, no continuity of symptomatology after service, 
and no competent medical evidence linking right ear 
disability to service disability to service, the Board finds 
that the evidence preponderates against the Veteran's claims.  
Accordingly, service connection for right ear hearing loss 
disability must be denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.

Transitional Cell Carcinoma of the Bladder

Historically, service connection for transitional cell 
carcinoma of the bladder, to include as due to Agent Orange 
exposure, was denied by the RO in January 1999.  The Veteran 
did not appeal and the decision became final.  Accordingly, 
the January 1999 RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2009). Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

At the time of the January 1999 RO decision, the evidence of 
record included the Veteran's service treatment records, 
private treatment records from 1998, and a November 1998 VA 
examination report.

Service records show no evidence of any treatment for 
carcinoma of any kind.  Private treatment records show the 
Veteran underwent surgery to remove a tumor of the bladder in 
January 1998.  A biopsy of the tumor showed transitional cell 
carcinoma, Grade III.  In November 1998, the Veteran was 
afforded a VA examination.  The examiner reported that after 
extensive review of medical literature, he did not know of a 
definite cause and effect relationship between Agent Orange 
and transitional cell carcinoma.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  With regard to the Veteran's claim of service 
connection for transitional cell carcinoma of the bladder, 
the RO denied the claim on two bases.  First, the RO denied 
the claim on a presumptive basis because presumption of 
service connection based on herbicide exposure is not 
warranted for transitional cell carcinoma of the bladder.  
Second, the RO denied the claim on a direct basis because 
there was no evidence of record showing treatment for 
carcinoma in service or evidence of a medical nexus linking 
the current diagnosis to service.

The evidence of record since the January 1999 RO decision 
includes a report by the American Veterinary Medical 
Association (AVMA), submitted by the Veteran in May 2006.  
The report indicates a potential relationship between 
exposure to lawn/garden chemicals and an increased risk of 
transitional cell carcinoma of the urinary bladders of 
Scottish Terriers.

The Board finds the additional evidence of record, while 
"new" to the extent that it was not previously of record, 
is not "material" in that it does not offer any probative 
evidence showing a current disability that is related to 
service.  The evidence previously considered by the RO in 
January 1999 showed complaints of and treatment for 
transitional cell carcinoma of the bladder, to include a 
January 1998 tumor removal surgery, but no evidence of a 
nexus to service.  In fact, a VA examiner opined, after 
extensive review of medical literature, that there was no 
definite cause and effect relationship between Agent Orange 
and transitional cell carcinoma.  

The current evidence of record again shows no evidence of a 
nexus to service.  The Board acknowledges the AVMA report 
submitted by the Veteran; however, this evidence is general 
in nature and has not been specifically related to the 
Veteran by a competent medical professional.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  While 
mentioning a relationship between certain chemical and cancer 
in dogs (specifically Scottish Terriers), the article does 
not suggest or allude to any relationship between herbicidal 
agents that the Veteran would have been exposed to during 
service and transitional cell carcinoma in humans.  
Furthermore, this article is not combined with an opinion of 
a medical professional so as to make the article potentially 
relevant or important.  As such, the Board affords it no 
probative value and immaterial to the current claim.  In 
other words, the new evidence does not by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

Therefore, the Board cannot reopen the Veteran's claim of 
entitlement to service connection for transitional cell 
carcinoma of the bladder.  The evidence presented is not both 
new and material, and is insufficient to reopen the Veteran's 
claim.


ORDER

The application to reopen a claim for service connection for 
right ear hearing disability is granted.

Entitlement to service connection for right ear hearing loss 
disability is denied.

The application to reopen the claim of service connection for 
transitional cell carcinoma of the bladder is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate 
the remaining issue on appeal.  The Board notes that in March 
2006, the Veteran was afforded a VA orthopedic examination 
for a right knee disability.  Upon examination, the Veteran 
reported excruciating pain in the right knee with episodes of 
giving way and swelling upon physical activity.  He also 
noted limited physical activity (such as climbing or 
kneeling) due to pain in the knee.  Examination findings 
showed extension to 10 degrees and flexion to 100 degrees 
with pain at the extremes.  The examiner noted that 
repetitive use caused swelling, pain and stiffness, due to 
patellar crepitus on range of motion.  However, the examiner 
did not determine whether, and to what extent, the Veteran's 
pain limited motion or function in the knee.  Additionally, 
there was no discussion as to whether, and to what extent, 
the Veteran's right knee disability exhibited weakened 
movement, excess fatiguability, or incoordination, as 
required by diagnostic codes predicated on limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995); 
see also 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule a VA 
orthopedic examination.  The claims file 
should be forwarded to the examiner and 
reviewed prior to the examination.

With respect to the service-connected 
post-operative residuals of a right medial 
meniscectomy with osteoarthritis, the 
examiner should determine the nature and 
severity of that disability since January 
13, 2006, the date of the Veteran's claim 
for an increased disability evaluation.  
All symptoms should be described in 
detail; the examiner in this regard should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should provide an opinion as 
to the extent that pain limits the 
Veteran's functional ability.  The 
examiner should also determine whether, 
and to what extent, the disability 
exhibits weakened movement, excess 
fatigability, or incoordination.  Finally, 
the examiner should comment on the effect 
of the disability on range of motion.  
Range of motion measurements should be 
provided.  Rationale for any medical 
opinions expressed must be provided.  If 
the examiner is unable to comment on any 
of the above questions, he or she should 
so indicate and explain why.

2.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


